— Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J), rendered April 5, 2011, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for resentencing in accordance herewith.
The County Court failed to pronounce sentence, in violation of its obligation under CPL 380.20. Accordingly, the sentence must be vacated and the matter remitted to the County Court, Suffolk County, for resentencing on the conviction of attempted burglary in the second degree (see Penal Law §§ 110.00, 140.25) in accordance with CPL 380.20 (see People v Henry, 80 AD3d 625, 626 [2011]; People v White, 72 AD3d 993, 994 [2010]; People v Robinson, 69 AD3d 885, 885 [2010]).
In light of our determination, we need not reach the defendant’s remaining contention. Rivera, J.P., Dickerson, Hall and Miller, JJ., concur.